02-12-381-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00381-CR
 
 



JAMES CARROLL GLAWSON


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
------------
 
FROM THE 213tH
District Court OF Tarrant COUNTY
------------
MEMORANDUM OPINION1 AND JUDGMENT
ON PERMANENT
ABATEMENT OF APPEAL
 
----------
 
          We
have considered the appellant’s “Motion To Permanently Abate Appeal.”  Attached
to the motion was the certificate of death showing that appellant James Carroll
Glawson died on Wednesday, October 24, 2012.
          The
death of an appellant during the pendency of an appeal deprives this court of
jurisdiction.  Molitor v. State, 862 S.W.2d 615, 616 (Tex. Crim. App.
1993).  Under these circumstances, the appropriate disposition is the permanent
abatement of the appeal.  See Tex. R. App. P. 7.1(a)(2).
          No
decision of this court having been delivered prior to the receipt of this
motion, the court finds the motion to permanently abate the appeal should be
granted.  It is therefore ordered, adjudged, and decreed that the appeal is
permanently abated.
 
                                                                             PER
CURIAM
PANEL:  MCCOY,
MEIER, and GABRIEL, JJ.
DO
NOT PUBLISH
TEX.
R. APP. P. 47.2(b)
 
DELIVERED: 
January 31, 2013




1See Tex. R. App. P. 47.1.